Name: Council Regulation (EEC) No 320/84 of 31 January 1984 fixing, for certain fish stocks and groups of fish stocks occurring in the Community' s fishing zone, provisional total allowable catches for 1984, the provisional share of these catches available to the Community, the allocation of that share between the Member States and the conditions under which the total allowable catches may be fished
 Type: Regulation
 Subject Matter: fisheries;  economic geography
 Date Published: nan

 8 . 2 . 84 Official Journal of the European Communities No L 37 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 320/ 84 of 31 January 1984 fixing , for certain fish stocks and groups of fish stocks occurring in the Community's fishing zone , provisional total allowable catches for 1984 , the provisional share of these catches available to the Community , the allocation of that share between the Member States and the conditions under which the total allowable catches may be fished THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , distributed among the Member States in a manner which assures relative stability of fishing activities ; Whereas , in the case of certain stocks fished mainly for reduction to meal and oil , it does not appear necessary to make quota allocations ; Whereas negotiations with third countries have not yet been concluded and scientific advice is not yet available for all stocks , so that it is not possible definitively to fix TACs and the shares available to the Community ; whereas it is nevertheless essential for the efficient planning of fishing activities that the provisional shares available to the Community in 1984 be established , Having regard to Council Regulation (EEC ) No 170 / 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ( 1 ), and in particular Articles 2 , 3 , 4 ( 1 ) and 1 1 thereof, HAD ADOPTED THIS REGULATION : Having regard to the proposal from the Commission , Whereas , in order to ensure the protection of fishing grounds and fish stocks and the balanced exploitation of the resources of the sea , in the interests of both fishermen and consumers , there should be fixed , each year for the different species , of which the catches must be restricted , a total allowable catch ( TAC ) per stock or group of stocks and the share of these catches available to the Community taking into account its commitments to third countries ; Article 1 1 . This Regulation fixes for 1984 , for certain fish stocks and groups of fish stocks occurring in the Community fishing zone , provisional total allowable catches (TACs ) per stock or group of stocks , the provisional share of these catches available to the Community , the allocation of that share among Member States and the specific conditions under which these stocks may be fished . Whereas , in order to ensure effective management of these TACs , the specific conditions under which fishing operations occur should be established ; Whereas , in order to ensure effective management , the TACs available for the Community in 1984 should be 2 . The sub-areas , divisions or subdivisions of NAFO referred to in this Regulation are described in Annex III to Council Regulation (EEC ) No 3179 / 78 of 28 December 1978 concerning the conclusion by the European Economic Community of the Convention on Future Multilateral Cooperation in the Northwest(') OJ No L 24 , 27 . 1 . 1983 , p. 1 . No L 37 / 2 Official Journal of the European Communities 8 . 2 . 84 Atlantic Fisheries ( 1 ), as last amended by Regulation (EEC) No 654 / 81 ( 2 ). The definition of the ICES areas referred to in this Regulation is given in a Commission communi ­ cation ( 3 ). 3 . For the purposes of this Regulation , the Skagerrak is bounded on the west by a line drawn from the Hanstholm lighthouse to the Lindesnes lighthouse and on the south by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast . For the purposes of this Regulation , the Kattegat is bounded on the north by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast and on the south by a line drawn from Hasenore to Gnibens Spids , from Korshage to Spodsbjerg and from Gibjerg Hoved to Kullen . Article 2 TACs for stocks or groups of stocks to which Community rules apply occurring in the Community fishing zone , and the share of these catches available to the Community are hereby fixed for 1984 in Annex I. ( iii ) for all species other than herring and mackerel , they are mixed with other species and have been taken in accordance with Articles 8 and 9 of Regulation (EEC ) No 171 / 83 ( 4 ), as amended by Regulation (EEC) No 2931 / 83 ( s ), and are not sorted either on board or on landing , or ( iv ) for herring caught in any area except the Skagerrak , the Kattegat and the Baltic Sea ( ICES divisions III b , c , d ), they are within the limits of paragraph 2 , or ( v ) for herring caught in the Skagerrak and the Kattegat , they are taken within the limits of paragraph 3 , or (vi ) they are catches of cod and halibut taken within the limits of Article 5 , or ( vii ) for mackerel , they are mixed with horse-mackerel or pilchard and the mackerel does not exceed 10 % of the total weight of mackerel , horse-mackerel and pilchard on board and the catches are not sorted . All landings shall count against the quota , or , if the Community share has not been allocated between Member States by quotas , against the Community share , except for catches made under the provisions of ( iii ), ( iv ), ( vi ) and ( vii ) or of subparagraph 3 ( a ). 2 . In areas other than the Skagerrak , the Kattegat and the Baltic Sea ( ICES divisions III b , c , d ) it shall be prohibited to retain on board herring mixed with other species unless such catches are not sorted , and : ( a ) if mixed with sprat only , the herring does not exceed 10 % by weight of the total weight of herring and sprat combined , or (b ) if mixed with other species , whether or not including sprat , the herring does not exceed 5 % by weight of the total weight of the herring and other species combined . 3 . The following provisions shall apply to herring by-catches in the Skagerrak and the Kattegat : ( a ) When the Community share for herring is nil or when there is no positive quota allocated to a Member State or when its quota is exhausted , by-catches of herring may be retained on board and Article 3 The allocation among the Member States for 1984 of the share available to the Community of TACs for stocks or groups of stocks occurring in the Community fishing zone is shown in Annex II . Article 4 1 . It shall be prohibited to retain on board or to land catches from stocks for which TACs or quotas are fixed unless : ( i ) the catches have been taken by vessels of a Member State having a quota and that quota is not exhausted , or ( ii ) the share of the TAC available to the Community (Community share ) has not been allocated by quota among Member States and the Community share has not been exhausted , or ( ¢) OJ No L 378 , 30 . 12 . 1978 , p. 1 . ( 2 ) OJ No L 69 , 14 . 3 . 1981 , p. 1 . ( 3 ) OJ No L 140 , 3 . 6 . 1982 , p. 3 . ( 4 ) OJ No L 24, 27 . 1 . 1983 , p. 14 . ( 5 ) OJ No L 288 , 21 . 10 . 1983 , p. 1 . 8 . 2 . 84 Official Journal of the European Communities No L 37 / 3 Article 6 When a positive quota of cod has not been allocated to a Member State in either ICES sub-area XIV or NAFO sub-area 1 , fishing for redfish shall be prohibited in that part of NAFO sub-area 1 bounded by a line running due west from the West Greenland baselines along latitude 64 °30 ' N to longitude 55 °00 ' W , south to latitude 61 °30 ' N and longitude 50 °30 ' W and thence due east to the West Greenland baselines . landed if they are mixed with sprat and if the percentage of the by-catch does not exceed 10 % by weight of the total catch of herring and sprat combined . It shall be prohibited to sort such by-catches which may only be landed mixed with these species of which they form a by-catch . ( b ) When a positive quota has been allocated to a Member State and that quota has not yet been exhausted , by-catches of herring may be retained on board and landed within the quota allocated when using nets with a mesh size smaller than 32 mm if the percentage of the by-catch does not exceed , if mixed with sprat , 10 % by weight of the total catch of herring and sprat combined and , if mixed with other species , 5 % by weight of the total catch of herring and the other species combined . ( c ) The percentage of maximum allowable by-catch shall apply to the weight of herring in catches on board , in landings or in any representative sample weighing more than 100 kilograms . Article 7 Fishing for mackerel shall be prohibited in ICES division VI a , north of latitude 58 °00 ' N , from 1 March to 30 April 1984 and from 1 December to 31 December 1984 . Article 8 1 . Fishing for herring shall be prohibited :  in the Skagerrak , throughout the year , except for 12 weeks during the period 1 June to 29 September 1984 and five weeks during the period 1 October to 31 December 1984 ,  in the Kattegat , from 1 May to 22 September 1984, except for 12 weeks during this period . The periods of fishing shall be fixed after consultations with the Norwegian and Swedish authorities . The Commission will notify the Member States of the dates agreed . Fishing for herring during the periods referred to in the two preceding indents shall be open simultaneously in the Skagerrak and the Kattegat during a period of at least six weeks . This provision shall not apply to fishing within two nautical miles of the baselines , within the same level as previous years , by vessels not exceeding 90 feet and using other types of gear than trawl . 2 . Fishing for herring shall be prohibited from 1 July to 31 October 1984 within the area bounded by the following coordinates :  the west coast of Denmark at 55 °30 ' N ,  latitude 55 °30 ' N longitude 07 °00 ' E , Article 5 1 . When a positive quota of cod has not been allocated to a Member State in either ICES sub-area XIV or NAFO sub-area 1 , the following provisions shall apply with regard to that Member State :  for vessels which are trawling, by-catches of cod which are retained on board after sorting may not exceed 10 % by weight of redfish and 3 % by weight of other species ,  for vessels which are longlining , by-catches of cod which are retained on board after sorting may not exceed 10 % by weight of halibut and Greenland halibut and 3 % by weight of other species . 2 . When a positive quota of halibut has not been allocated to a Member State in either ICES sub-area XIV or NAFO sub-area 1 , the following provision shall apply to the vessels of that Member State :  by-catches of halibut which are retained on board after sorting may not exceed 3 % by weight of catches of other species . 3 . The by-catches referred to in paragraphs 1 and 2 shall be measured according to the provisions of Article 10 of Regulation (EEC) No 171 / 83 but may not be so measured until the vessel in question has been fishing in Greenland waters for at least 48 hours . No L 37 / 4 Official Journal of the European Communities 8 . 2 . 84  latitude 57 °00 / N longitude 07 °00 ' E ,  for vessels of 80 feet overall length or above with other types of gear than trawls , from 11 June to 22 September 1984 , except for four weeks during this period ,  the west coast of Denmark at 57 °00 ' N.  for vessels of less than 80 feet overall length , from 14 May to 9 June 1984 if with trawls , and for four weeks during the period 11 June to 22 September 1984 , with or without trawls . 3 . Fishing for herring shall be prohibited throughout the year in those waters between latitudes 53 °00 ' N and 55 °00 ' N which are situated between the eastern coasts of Ireland and Northern Ireland and a line drawn 12 miles from the baselines . 2 . Fishing for sprat shall be prohibited : 4 . Fishing for herring shall be prohibited throughout the year in the Irish Sea ( ICES division VII a) in the maritime area between the west coasts of Scotland , England and Wales and a line drawn 12 miles from the baselines of these coasts bounded to the south by latitude 53 ° 20 ' N and to the north-west by a line drawn between the Mull of Galloway ( Scotland ) and the Point of Ayre ( Isle of Man ). ( a ) from 1 July to 31 October 1984 within the area bounded by the following coordinates :  the west coast of Denmark at 55 °30 ' N ,  latitude 55 °30 ' N longitude 07 °00 ' E ,5 . Fishing for herring shall be prohibited from 20 September to 15 November 1984 in the part of the Irish Sea ( ICES division VII a ) north of latitude 53 °30 ' N, except in Logan Bay (defined as being the waters east of a line going from the Mull of Logan , situated at latitude 54044 ' jsj an(j longitucje 4 °58 ' W to Laggantalluch Head , situated at latitude 54 °41 ' N and longitude 4 °58 ' W ), where fishing for herring shall be prohibited throughout 1984 .  latitude 57 °00 ' N longitude 07 °00 ' E ,  the west coast of Denmark at 57 °00 ' N ; 6 . Notwithstanding the provisions of paragraphs 3 and 5 , vessels with a length not exceeding 40 feet based in ports situated on the east coast of Ireland and Northern Ireland between latitudes 53 °00 ' N and 55 °00 ' N may fish for herring in the prohibited area described in paragraph 3 . The only method of fishing authorized shall be drift netting with nets of a minimum mesh size of 54 mm . ( b ) in ICES statistical rectangle 39E8 from 1 January to 31 March 1984 and from 1 October to 31 December 1984 . For the purposes of this Regulation this ICES rectangle is bounded by a line running due east from the east coast of England along latitude 55 °00 ' N to longitude 1 °00 ' W , due north to latitude 55 °30 ' N to longitude 1 °00 ' W, due north to latitude 55 °30 ' N and due west to the English coast ; 7 . The areas described in paragraphs 4 and 5 may be altered in accordance with the procedure laid down in Article 14 of Regulation ( EEC ) No 170 / 83 . ( c ) in the inner waters of the Moray Firth west of longitude 3 ° 30' W and in the inner waters of the Firth of Forth west of longitude 3 °00 ' W from 1 January to 31 March 1984 and from 1 October to 31 December 1984 . Article 9 1 . Fishing for sprat shall be prohibited in the Skagerrak and the Kattegat :  for vessels of 80 feet overall length or above with trawls of a mesh size less than 32 mm , from 14 May to 22 September 1984 , Article 10 Trawling and purse seining for mackerel , sprat and herring shall be prohibited in the Skagerrak from 8 . 2 . 84 Official Journal of the European Communities No L 37 / 5 mesh of a net must be within the limits of 5 % of 140 mm. Saturday midnight to Sunday midnight and in the Kattegat from Friday midnight to Sunday midnight . Article 1 1 1 . Fishing for salmon in NAFO sub-area 1 shall be prohibited before 10 August 1984 . 2 . For salmon fishing in NAFO sub-area 1 , only nets with a mesh size of 140 mm may be used , with a tolerance of ± 5 % ; this means that every measured Article 12 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 January 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 January 1984 . For the Council The President G. LENGAGNE No L 37 / 6 Official Journal of the European Communities 8 . 2 . 84 ANNEX Total allowable catches (TACs ) by stock and by area for 1984 and shares available to the Community Species ICES or NAFO division TAC 1984( tonnes ) Shares available to the Community for 1984 ( tonnes ) Cod III a ( Skagerrak ) 28 000 (') 23 090 Cod III a (Kattegat ) 16 000 9 650 Cod III b , c , d ( EC zone ) 141 200 140 000 Cod II a ( EC zone); IV 215 000 197 830 (2 ) Cod V b ( EC zone ); VI 25 000 25 000 Cod VII (except VII a); VIII (EC zone ) 14 000 14 000 Cod VII a 15 000 15 000 Cod V a (EC zone ); XII ( EC zone ); XIV ( EC zone ) 15 000 15 000 (a ) Cod NAFO 1 68 500 68 500 ( a ) Cod NAFO 3 Ps 7 940 (b) Haddock III a ; III b , c , d ( EC zone) 10 500 (*) 9 065 Haddock II a ( EC zone ); IV 170 000 138 500 ( 3 ) Haddock V b (EC zone ); VI 40 000 40 000 Haddock VII ; VIII ( EC zone ) 5 500 (*) 5 500 Saithe II a ( EC zone ); III a ; III b , c , d (EC zone ); IV 180 000 86 400 Saithe V b (EC zone); VI 27 800 27 800 Saithe VII ; VIII ( EC zone ) 8 500 n 8 500 Whiting III a 22 150 (*) 19 650 Whiting II a (EC zone); IV 145 000 110 470 (4) Whiting V b (EC zone ); VI 16 400 16 400 Whiting VII a 18 170 18 170 Whiting VII , VII a ( excepted ) 20 500 (*) 20 500 European plaice III a ( Skagerrak ) 10 000 (*) 9 400 European plaice III a ( Kattegat ) 5 000 (*) 4 500 European plaice II a ( EC zone ); IV 182 000 169 300 European plaice V b (EC zone ); VI 1 810 (*) 1 810 European plaice VII a 4 500 4 500 European plaice VII b , c 200 (*) 200 European plaice VII d , e 6 000 (*) 6 000 European plaice VII f, g 1 200 (*) 1 200 European plaice VII h , j , k 800 (*) 800 European plaice VIII (EC zone) 250 (*) 250 8 . 2 . 84 Official Journal of the European Communities No L 37 / 7 Species ICES or NAFO division TAC 1984 ( tonnes ) Shares available to the Community for 1984 ( tonnes ) American plaice NAFO 3 Ps 5 000 550 Witch flounder NAFO 3 Ps 3 000 410 Common sole III a ; III b , c , d (EC zone) 600 H 600 Common sole II a (EC zone ); IV 20 000 20 000 Common sole V b (EC zone ); VI 70 (*) 70 Common sole Vila 1 250 1 250 Common sole VII b , c 6o n 60 Common sole Vlld 2 100 2 100 Common sole Vile 1 200 (*) 1 200 Common sole VII f, g 1 200 1 200 Common sole VII h , j , k 600 (*) 600 Common sole VIII ( EC zone) 3 100 H 3 100 Mackerel II a ( EC zone ); III a ; III b , c , d (EC zone); IV 32 000 7 500 Mackerel V b (EC zone), VI ; VII ; VIII (EC zone) 438 000 400 000 Sprat Ilia 58 000 (*) 38 150 Sprat III b , c , d 57 900 (*) 4 100 Sprat II a (EC zone); IV 205 000 (*) 175 000 Sprat VII d , e 20 000 (*) 20 000 Horse mackerel II a (EC zone); IV (EC zone ); VI ; VII ; VIII (EC zone ) 181 000 175 000 Hake III a ; III b , c , d (EC zone ) 1 300 (*) 1 300 Hake II a (EC zone ); IV 2 140 (*) 2 140 Hake V b ; VI ; VII n 15 830 Hake VIII (EC zone ) H 10 330 Anchovy VIII 3 000 Norway pout II a ( EC zone ); III a ; IV (EC zone ) 380 000 (*) 340 000 Blue whiting IV (EC zone); VI ; VII ; XII (EC zone); XIV (EC zone) 497 000 262 000 Anglerfish (monkfish ) V b ( EC zone); VI ; VII ; VIII ( EC zone ) 32 500 ( ¢) 32 500 Megrim V b (EC zone); VI ; VII ; VIII (EC zone ) 11 000 (*) 11 000 Sandeel V a (EC zone ); XIV (EC zone ) 0 0 ( s ) Sandeel NAFO 1 0 0 (5 ) Redfish V (EC zone ); XIV (EC zone ) 58 900 58 500 (a) Redfish NAFO 1 10 000 10 000 No L 37 / 8 Official Journal of the European Communities 8 . 2 . 84 Species ICES or NAFO division TAC 1984 ( tonnes) Shares available to the Community for 1984 ( tonnes ) Redfish NAFO 3 Ps 18 000 2 000 Greenland halibut V (EC zone); XIV (EC zone ) 3 800 3 200 Greenland halibut NAFO 1 20 000 7 250 (6 ) Atlantic halibut V a (EC zone); XIV (EC zone ) 200 (*) 200 Atlantic halibut NAFO 1 1 200 ( ») 1 000 Northern deepwater prawn V a (EC zone); XIV (EC zone ) 5 245 2 570 Northern deepwater prawn NAFO 1 29 925 29 025 Common prawn French Guyana 1 500 (7) Herring Ilia 58 200 (*) , 24 700 Herring III b , c , d (EC zone ) 36 900 34 900 Herring II a (EC zone ); IV ; VII d 0 34 300 (c) Herring V b (EC zone), VI a (north ) ( 8 ), VI b 64 020 56 000 Herring VI a ( south ) ( 9 ), VII b , c 12 000 12 000 Herring VI a (Clyde stock ) ( 10 ) 2 500 (*) 2 500 Herring VII a ( n ) (Mourne stock ) ( 12 ) 600 600 Herring Vila ( ») (Man stock ) ( 13 ) 2 400 2 400 Herring VII e , f 500 (*) 500 Herring VII g to k (&gt; 4 ) 8 100 8 100 Atlantic wolfish NAFO 1 6 000 6 000 Capelin lib 0 0 (") Capelin V (EC zone); XIV (EC zone) 106 250 99 250 ( I6 ) Atlantic salmon III b , c , d ( EC zone ) 920 (*) 920 Atlantic salmon NAFO 1 west of 44 ° 00 ' W , within 40 miles of baselines  1 190 (d ) 8 . 2 . 84 Official Journal of the European Communities No L 37 / 9 Footnotes : ( a ) Ad hoc solution for 1984 . ( b ) Subject to revision following further consultations . ( c ) Available for the Member States , valid until 31 July 1984 and to be counted against final available Community catches , to be determined following scientific advice and subsequent consultations . ( d ) Subject to a recommendation for regulatory measures under the Convention for the Conservation of Salmon in the North Atlantic Ocean (OJ No L 378 , 31 . 12 . 1982 , p. 25 ). (*) Precautionary TAC . ( J ) Excluding 1 600 tonnes allocated to the Norwegian coastal zone . ( 2 ) Plus 2 000 tonnes allocated to Denmark outside the Community share of the TAC. ( 3 ) Excluding an estimated 5 000 tonnes of industrial by-catch . ( 4 ) Excluding an estimated 20 000 tonnes of industrial by-catch . ( 5 ) Except for certain catch possibilities for experimental purposes . ( 6 ) 12 150 tonnes not allocated . ( 7 ) Fishing for prawn is prohibited in waters less than 30 metres deep . ( 8 ) Reference is to the herring stock in ICES division VI a , north of 56 b 00 ' N and in that part of VI a which is situated east of 7 °00 ' W and north of 55 °00 ' N , excluding the Clyde ( as defined in footnote 10 ). ( 9 ) Reference is to the herring stock in ICES division VI a , south of 56 °00 ' N and west of 7 °00 ' W. ( 10 ) Maritime area situated to the north-east of a line drawn between the Mull of Kintyre and Corsewall Point . ( n ) ICES division VII a is reduced by the area added to the Celtic Sea bounded :  to the north by latitude 52 ° 30 ' N ,  to the south by latitude 52 °00' N ,  to the west by the coast of Ireland ,  to the east by the coast of the United Kingdom . ( 12 ) Reference is to the herring stock within 12 miles of the east coast of Ireland and of Northern Ireland between 53 °00 ' and 55 °00 ' N. ( n ) Reference is to the herring stock in the Irish Sea ( ICES division VII a ) ( excluding the zone referred to in footnote 12 ). ( 14 ) Increased by zone bounded :  to the north by latitude 52 °30 ' N ,  to the south by latitude 52 °00' N,  to the west by the coast of Ireland ,  the east by the coast of the United Kingdom . ( 15 ) Without prejudice to the Community rights subject to revision in the light of scientific advice and further consultations to be held up to 1 July 1984 . ( 16 ) Subject to revision following scientific reassessment . No L 37 / 10 Official Journal of the European Communities 8 . 2 . 84 ANNEX II Stock Member State 1984 quota ( tonnes )Species Geographical region ICES or NAFO division Cod Skagerrak III a (Skagerrak ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 70 (&gt;) 22 320 (2 ) 560 ( ») 140 (&gt;) EEC total 23 090 Cod Kattegat III a (Kattegat ) Belgium Denmark Germany Greece France Ireland Italy Luxemourg Netherlands United Kingdom Available for Member States 9 460 (3 ) 190 (2 ) EEC totalt 9 650 Cod Sound and Belt Sea ; Baltic Sea III b , c , d (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 101 920 38 080 EEC total 140 000 0 ) No fishing for this quota may take place , in the Skagerrak , within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and, in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . ( 2 ) No fishing for this quota may take place within four miles of the baselines of the Kingdom of Norway and the Kingdom of Sweden . ( 3 ) No fishing for this quota may take place within three miles of the baselines of the Kingdom of Sweden . 8 . 2 . 84 Official Journal of the European Communities No L 37 / 11 Stock Member State 1984 quota ( tonnes )Species Geographical region ICES or NAFO division Cod Norwegian Sea ; North Sea II a ( EC zone); IV Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 7 050 40 520 0 ) 25 690 8 710 22 900 92 960 EEC total 197 830 (') Cod South Faroe ; Rockall ; West Scotland V b (EC zone); VI Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 90 730 7 940 3 090 13 150 EEC total 25 000 Cod West Ireland and Porcupine Bank ; South Ireland ; Bristol Channel ; English Channel ; Bay of Biscay VII (except VII a ); VIII (EC zone Belgium Denmark Germany Greece France Ireland Italy * Luxembourg Netherlands United Kingdom Available for Member States 620 10 700 1 430 90 1 160 EEC total 14 000 (') Plus 2 000 tonnes allocated to Denmark outside the Community share of the TAC . No L 37 / 12 Official Journal of the European Communities 8 . 2 . 84 Stock Member State 1984 quota ( tonnes )Species Geographical region ICES or NAFO division Cod Irish Sea Vila Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 400 1 100 7 000 100 6 400 EEC total 15 000 Cod Iceland ; North of Azores ; East Greenland V a (EC zone); XII (EC zone); XIV (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 3 500 10 000 1 500 EEC total 15 000 Cod West Greenland NAFO 1 Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 56 630 9 130 (') 2 740 EEC total 68 500 ( ») 0 ) Germany may fish an additional 200 tonnes from this stock provided that catches made by Germany from the 'East Greenland cod' stock is reduced by 200 tonnes . 8 . 2 . 84 Official Journal of the European Communities No L 37/ 13 Stock Member State 1984 quota (tonnes )Species Geographical region ICES or NAFO division Cod St. Pierre and Miquelon NAFO 3 Ps Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 7 940 EEC total 7 940 Haddock Skagerrak and Kattegat ; Sound and Belt Sea ; Baltic Sea III a ; III b , c , d (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 50 ( ») 8 465 (2 ) 540 ( ») io 0) EEC total 9 065 Haddock Norwegian Sea ; North Sea II a (EC zone ); IV Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 1 470 10 150 6 460 11 260 1 110 108 050 EEC total 138 500 ( 3 ) (') No fishing for this quota may take place , in the Skagerrak , within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . ( 2) No fishing for this quota may take place, in the Skagerrak , within four miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within three miles of the baselines of the Kingdom of Sweden . ( 3 ) Excluding industrial by-catches . No L 37 / 14 Official Journal of the European Communities 8 . 2 . 84 Stock Member State 1984 quota ( tonnes )Species Geographical region ICES or NAFO division Haddock South Faroe ; Rockall ; West Scotland V b (EC zone ); VI Belgium Denmark 90 l Germany 110 Greece France 4 410 Ireland 3 150 Italy Luxembourg Netherlands \\\ United Kingdom 32 240 Available for Member States L EEC total 40 000 Haddock Irish Sea ; West Ireland and Porcupine Bank ; South Ireland ; Bristol Channel ; English Channel ; Bay of VII ; VIII (EC zone) Belgium Denmark Germany 60 Biscay l Greece France 3 670 Ireland 1 220 Italy Luxembourg Netherlands United Kingdom 550 Available for Member States EEC total 5 500 Saithe Norwegian Sea ; Skagerrak and Kattegat ; Sound and Belt Sea ; Baltic Sea; North Sea II a (EC zone); III a ; III b , c , d (EC zone ); IV Belgium Denmark Germany 60 0 ) 7 550 (2) 19 080 0 ) Greece France 44 890 0 ) Ireland Italy Luxembourg Netherlands 190 0 ) United Kingdom 14 630 0 ) \ Available for Member States EEC total 86 400 0 ) No fishing for this quota may take place , in the Skagerrak , within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . (2 ) No fishing for this quota may take place , in the Skagerrak , within four miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , withing three miles of the baselines of the Kingdom of Sweden . 8 . 2 . 84 Official Journal of the European Communities No L 37 / 15 Stock Member State 1984 quota ( tonnes )Species Geographical region ICES or NAFO division Saithe South Faroe; Rockall ; West Scotland V b (EC zone); VI Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 2 030 20 180 670 4 920 EEC total 27 800 Saithe Irish Sea ; West Ireland and Porcupine Bank; South Ireland ; Bristol Channel ; English Channel ; Bay of Biscay VII ; VIII (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 20 4 780 2 390 1 310 EEC total 8 500 Whiting Skagerrak and Kattegat III a Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 19 580 (&lt;) 70 (*) EEC total 19 650 (') No fishing for this quota may take place , in the Skagerrak , within four miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within three miles of the baselines of the Kingdom of Sweden . (2 ) No fishing for this quota may take place , in the Skagerrak , within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . No L 37/ 16 Official Journal of the European Communities 8 . 2 . 84 Stock Member State 1984 quota ( tonnes )Species Geographical region ICES or NAFO division Whiting Norwegian Sea ; North Sea II a (EC zone); IV Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 3 380 14 610 3 800 21 960 8 440 58 280 EEC total 110 470 (') Whiting South Faroe; Rockall ; West Scotland V b (EC zone); VI Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 100 2 000 4 900 9 400 EEC total 16 400 Whiting Irish Sea Vila Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 100 1 250 7 200 20 9 600 EEC total 18 170 (*) Excluding industrial by-catches . 8 . 2 . 84 Official Journal of the European Communities No L 37 / 17 Stock Member State 1984 quota (tonnes)Species Geographical region ICES or NAFO division Whiting West Ireland and Porcupine Bank ; South Ireland; Bristol Channel ; English Channel VII ; VII a (excepted) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 200 12 300 5 700 100 2 200 EEC total 20 500 European plaice Skagerrak III a (Skagerrak) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 60 (&gt;) 7 800 (2) 40 (&gt;) ' 1 500 ( ») EEC total 9 400 European plaice Kattegat III a (Kattegat) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 4 450 (3) 50 (&gt;) EEC total 4 500 (') No fishing for this quota may take place, in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and, in the Kattegat, within 12 miles of the baselines of the Kingdom of Sweden . (2) No fishing for this quota may take place within four miles of the baselines of the Kingdom of Norway and the Kingdom of Sweden . (J) No fishing for this quota may take place within three miles of the baselines of the Kingdom of Sweden . No L 37 / 18 Official Journal of the European Communities 8 . 2 . 84 Stock Member State | 1984 quota ( tonnes )Species Geographical region ICES or NAFO division European plaice Norwegian Sea ; North Sea II a (EC zone); IV Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 10 420 33 860 9 770 1 950 65 120 48 180 EEC total 169 300 European plaice South Faroe ; Rockall ; West Scotland V b (EC zone); VI Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 50 660 1 100 EEC total 1 810 European plaice Irish Sea Vila Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 230 100 1 800 70 2 300 EEC total 4 500 8 . 2 . 84 Official Journal of the European Communities No L 37 / 19 Stock Member State 1984 quota ( tonnes )Species Geographical region ICES or NAFO division European plaice West Ireland and Porcupine Bank VII b , c Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 40 160 EEC total 200 European plaice English Channel VII d , e Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 980 3 270 1 750 EEC total 6 000 European plaice Bristol Channel ; South-East Ireland VII f,g Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 290 530 100 280 EEC total 1 200 No L 37 /20 Official Journal of the European Communities 8 . 2 . 84 Stock Member State , 1984 quota ( tonnes )Species Geographical region ICES or NAFO division European plaice South Ireland (excluding South-East Ireland ) VII h , j , k Belgium Danmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 50 100 350 200 100 EEC total 800 European plaice Bay of Biscay VIII (EC zone ) Belgium Danmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 250 EEC total 250 American plaice St. Pierre and Miquelon NAFO 3 Ps Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 550 EEC total 550 8 . 2 . 84 Official Journal of the European Communities No L 37 / 21 Stock Member State 1984 quota ( tonnes )Species Geographical region ICES or NAFO division Witch flounder St. Pierre and Miquelon NAFO 3 Ps Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 410 EEC total 410 Common sole Skagerrak and Kattegat ; Sound and Belt Sea ; Baltic Sea III a ; III b , c , d (EC zone) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 520 ( ») 30 ( 2 ) 50 (*) EEC total 600 Common sole Norwegian Sea ; North Sea II a (EC zone ); IV Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 1 670 760 1 330 330 15 050 860 EEC total 20 000 (') No fishing for this quota may take place, in the Skagerrak , within four miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within three miles of the baselines of the Kingdom of Sweden . ( 2 ) No fishing for this quota may take place , in the Skagerrak , within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . No L 37 /22 Official Journal of the European Communities 8 . 2 . 84 Stock Member State 1984 quota ( tonnes )Species Geographical region ICES or NAFO division Common sole South Faroe; Rockall ; West Scotland V b (EC zone); VI Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 55 15 EEC total 70 Common sole Irish Sea Vila Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 620 10 150 195 275 EEC total 1 250 Common sole West Ireland and Porcupine Bank VII b , c Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 10 50 EEC total 60 8 . 2 . 84 Official Journal of the European Communities No L 37 / 23 Stock Member State 1984 quota ( tonnes )Species Geographical region ICES or NAFO division Common sole Eastern English Channel VII d Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 570 1 130 400 EEC total 2 100 Common sole Western English Channel Vile Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 40 450 710 EEC total 1 200 Common sole Bristol Channel ; South-East Ireland VII f,g Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 750 70 30 350 EEC total 1 200 No L 37 / 24 Official Journal of the European Communities 8 . 2 . 84 Stock Member State 1984 quota ( tonnes )Species Geographical region ICES or NAFO division Common sole South Ireland (excluding South-East Ireland ) VII h , j , k Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 50 100 270 80 100 EEC total 600 Common sole Bay of Biscay VIII (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherland United Kingdom Available for Member States 10 2 990 100 EEC total 3 1 00 Mackerel Norwegian Sea ; Skagerrak and Kattegat ; Sound and Belt Sea ; Baltic Sea ; North Sea II a (EC zone); III a ; III b , c , d (EC zone); IV Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 100 7 400 (&gt;) EEC total 7 500 0 ) No fishing for this quota may take place , in the Skagerrak , within four miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within three miles of the baselines of the Kingdom of Sweden . 8 . 2 . 84 Official Journal of the European Communities No L 37 / 25 Stock Member State 1984 quota ( tonnes)Species Geographical region ICES or NAFO division Mackerel Faroe; West Scotland; Rockall ; Irish Sea; West Ireland and Porcupine Bank; South Ireland ; Bristol Channel ; English Channel ; Bay of Biscay V b (EC zone); VI ; VII ; VIII (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 25 600 17 100 85 300 37 300 234 700 EEC total 400 000 Sprat Skagerrak and Kattegat Ilia Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 38 070 (*) 80 (*) EEC total 38 150 Sprat Sound and Belt Sea ; Baltic Sea III b , c , d Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 3 260 840 EEC total 4 100 0 ) No fishing for this quota may take place , in the Skagerrak , within four miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within three miles of the baselines of the Kingdom of Sweden . (2 ) No fishing for this quota may take place , in the Skagerrak , within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . No L 37 /26 Official Journal of the European Communities 8 . 2 . 84 Stock Member State 1984 quota ( tonnes )Species Geographical region ICES or NAFO division Sprat Norwegian Sea ; North Sea II a (EC zone ); IV Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 175 000 EEC total 175 000 Sprat English Channel VII d , e Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 100 6 500 100 1 400 1 400 10 500 EEC total 20 000 Horse mackerel Norwegian Sea ; North Sea ; Rockall ; West Scotland; Irish Sea ; West Ireland and Porcupine Bank ; South Ire ­ land; Bristol Channel ; English Channel ; Bay of Biscay II a (EC zone); IV (EC zone); VI ; VII ; VIII ( EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 175 000 EEC total 175 000 8 . 2 . 84 Official Journal of the European Communities No L 37 / 27 Stock Member State 1984 quota ( tonnes )Species Geographical region ICES or NAFO division Hake Skagerrak and Kattegat ; Sound and Belt Sea , Baltic Sea III a ; III b , c , d (EC zone) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 1 300 (&gt;) EWG insgesamt 1 300 Hake Norwegian Sea ; North Sea II a (EC zone); IV Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 40 850 100 600 100 450 EEC total 2 140 Hake Faroe ; West Scotland ; Rockall ; Irish Sea ; West Ireland and Porcupine Bank ; South Ireland ; Bristol Channel ; English Channel V b ; VI; VII Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 190 10 310 1 300 90 3 940 EEC total 15 830 (') No fishing for this quota may take place , in the Skagerrak , within four miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within three miles of the baselines of the Kingdom of Sweden . No L 37 / 28 Official Journal of the European Communities 8 . 2 . 84 Stock Member State 1984 quota ( tonnes )Species Geographical region ICES or NAFO division Hake Bay of Biscay VIII (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 10 10 310 10 EEC total 10 330 Anchovy Bay of Biscay VIII Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 3 000 EEC total 3 000 Norway pout Norwegian Sea ; Skagerrak and Kattegat ; North Sea II a (EC zone); III a ; IV (EC zone) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 340 000 (&gt;) EEC total 340 000 0 ) For Danish vessels , no fishing for this TAC may take place , in the Skagerrak , within four miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within three miles of the baselines of the Kingdom of Sweden . For other Member States , no fishing for this TAC may take place , in the Skagerrak , within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . 8 . 2 . 84 Official Journal of the European Communities No L 37 / 29 Stock Member State 1984 quota ( tonnes )Species Geographical region ICES or NAFO division Blue whiting North Sea ; Rockall ; West Scotland ; Irish Sea ; West Ireland and Porcupine Bank ; South Ireland ; Bristol Channel ; English Channel ; North Azores ; East Greenland IV (EC zone); VI ; VII ; XII ( EC zone); XIV (EC zone) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 262 000 EEC total 262 000 Anglerfish (monkfish ) Faroe ; West Scotland ; Rockall ; Irish Sea ; West Ireland and Porcupine Bank ; South Ireland ; Bristol Channel ; English Channel ; Bay of Biscay V b (EC zone); VI ; VII ; VIII (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 2 500 ( ») 500 23 000 2 000 500 4 000 EEC total 32 500 (') Megrim Faroe ; West Scotland; Rockall ; Irish Sea; West Ireland and Porcupine Bank; South Ireland ; Bristol Channel ; English Channel ; Bay of Biscay V b {EC zone); VI ; VII ; VIII (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 300 6 000 2 200 2 500 EEC total 11 000 (') Including 500 tonnes granted to Belgium for 1984 on an ad hoc basis . No L 37 / 30 Official Journal of the European Communities 8 . 2 . 84 Stock Member State 1984 quota ( tonnes )Species Geographical region ICES or NAFO division Sandeel Iceland ; East Greenland Va (EC zone); XIV (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States EEC total OH Sandeel West Greenland NAFO 1 Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States EEC total 0(i ) Redfish Iceland and Faroe ; East Greenland V (EC zone); XIV (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 680 57 140 410 270 EEC total 58 500 (') Excepting certain catch possibilities for experimental purposes . 8 . 2 . 84 Official Journal of the European Communities No L 37 / 31 Stock Member State 1984 quota ( tonnes )Species Geographical region ICES or NAFO division Redfish West Greenland NAFO 1 Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 4 210 5 680 110 EEC total 10 000 Redfish St. Pierre and Miquelon NAFO 3 Ps Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 2 000 EEC total 2 000 Greenland halibut Iceland and Faroe; East Greenland V (EC zone); XIV (EC zone) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 50 3 000 150 EEC total 3 200 No L 37 / 32 Official Journal of the European Communities 8 . 2 . 84 Stock Member State 1984 quota ( tonnes )Species Geographical region ICES or NAFO division Greenland halibut West Greenland NAFO 1 Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 6 000 1 200 50 EEC total 7 250 Atlantic halibut Iceland ; East Greenland Va (EC zone); XIV (EC Belgium zone) Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 200 EEC total 200 Atlantic halibut West Greenland NAFO 1 Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 1 000 EEC total 1 000 8 . 2 . 84 Official Journal of the European Communities No L 37 / 33 Stock Member State 1984 quota ( tonnes )Species Geographical region ICES or NAFO division Northern deep ­ water prawn Iceland ; East Greenland Va (EC zone); XIV (EC zone ) (') Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 2 130 440 EEC total 2 570 (2 ) Northern deep ­ water prawn West Greenland NAFO 1 ( ») Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 28 620 (3 ) 405 EEC total 29 025 (2 ) Common prawn French Guyana French Guyana Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 1 500 EEC total 1 500 (') Coastal fishing within 12 miles from the baselines of Greenland is reserved exclusively for Greenland fishermen . (2 ) TAC to be reviewed in the light of scientific advice . ( 3 ) Catch possibilities north of latitude 68 °00 ' N are reserved exclusively for Greenland inshore fishermen . No L 37 / 34 Official Journal of the European Communities 8 . 2 . 84 Stock Member State 1984 quota ( tonnes )Species Geographical region ICES or NAFO division Herring Skagerrak and Kattegat III a Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 24 310 0 )( 2 ) 390 ( 3 ) EEC total 24 700 Herring Sound and Belt Sea ; Baltic Sea III b , c , d (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 19 460 15 440 EEC total 34 900 Herring Norwegian Sea ; North Sea ; Eastern English Channel II a (EC zone); IV ; VII d Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 1 570 6 920 4 350 4 520 9 030 7 910 EEC total 34 300 ( «)( 5 ) m (&gt;) No fishing for this quota may take place , in the Skagerrak , within four miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively . ( 2 ) No fishing for this quota may take place , in the Kattegat , within three miles of the baselines of the Kingdom of Sweden . ( 3 ) No fishing for this quota may take place , in the Skagerrak , withing 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and, in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . {*) Without prejudice to Article 1 ( b ) of Regulation (EEC ) No 3702 / 83 . (5) Available for Member States until 31 July 1984 and offset against the final Community quota to be determined in the light of scientific advice and further consultations . ( 6 ) Should the amount available to a Member State be used up before 31 July 1984, fishing may continue in the Community fishing zone up to a maximum of 20 000 tonnes , allocated among Member States as follows : Belgium 920 tonnes , Denmark 4 040 tonnes , Germany 2 540 tonnes , France 2 630 tonnes , Netherlands 5 260 tonnes , United Kingdom 4 610 tonnes . (7 ) Each Member State must inform the Commission weekly of its landings of herring , distinguishing between ICES divisions II a / IV a , IV b and IV c / VII d . 8 . 2 . 84 Official Journal of the European Communities No L 37 / 35 Stock Member State 1984 quota ( tonnes )Species Geographical region ICES or NAFO division Herring South Faroe ; West Scotland ( excluding Clyde); Rockall V b (EC zone); VI a ( north ) (*); VI b Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 6 260 1 180 8 460 6 260 33 840 EEC total 56 000 Herring West Scotland (excluding Clyde ); West Ireland Via (south ) ( 2 ); VII b , c Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 10 910 1 090 EEC total 12 000 Herring West Scotland (Clyde stock) VI a (Clyde stock ) ( 3 ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 2 500 EEC total 2 500 ( 1 ) Reference is to the herring stock in ICES division VI a , north of 56 °00 ' N and in that part of VI a which is situated east of 7 °00 ' W and north of 55 °00 ' N , excluding the Clyde , as defined in footnote 10 of Annex I. ( 2) Reference is to the herring stock in ICES division VI a , south of 56 °00 ' N and west of 7 °00 ' W. ( 3 ) Maritime area situated to the north-east of a line drawn between the Mull of Kintyre and Corsewall Point . No L 37 / 36 Official Journal of the European Communities 8 . 2 . 84 Stock Member State 1984 quota ( tonnes )Species Geographical region ICES or NAFO division Herring Irish Sea (Mourne stock) VII a (') (Mourne stock) ( 2 ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 200 400 EEC total 600 Herring Irish Sea (Man stock ) VII a ( ») (Man stock ) ( 3 ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 600 1 800 EEC total 2 400 Herring Western English Channel ; Bristol Channel VII e , f Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 250 250 EEC total 500 (*) ICES division VII a is reduced by the zone added to the Celtic Sea bounded:  to the north by latitude 52 °30 ' N ,  to the south by latitude 52 °00 ' N ,  to the west by the coast of Ireland ,  to the east by the coast of the United Kingdom . ( 2 ) Reference is to the herring stock withing 12 miles of the east coast of Ireland and of Northern Ireland between 53 °00 ' N and 55 °00 ' N. ( 3 ) Reference is to the herring stock in the Irish Sea ( ICES division VII a ), excluding the zone referred to in footnote 12 Annex I. 8 . 2 . 84 Official Journal of the European Communities No L 37 / 37 Stock Member State 1984 quota ( tonnes )Species Geographical region ICES or NAFO division Herring Celtic Sea ; South Ireland VII g to k ( ») Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 90 500 7 000 500 10 EEC total 8 100 Atlantic wolfish West Greenland NAFO 1 Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 4 000 2 000 EEC total 6 000 Capelin Spitzbergen and Bear Island lib Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States EEC total 0 (') Increase by a zone bounded:  to the north by latitude 52 °30 ' N ,  to the south by latitude 52 °00 / N ,  to the west by the coast of Ireland ,  to the east by the coast of the United Kingdom. No L 37 / 38 Official Journal of the European Communities 8 . 2 . 84 Stock Member State 1984 quota ( tonnes )Species Geographical region ICES or NAFO division Capelin Iceland and Faroe ; East Greenland V (EC zone); XIV (EC zone) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 99 250 EEC total 99 250 Atlantic salmon Sound and Belt Sea ; Baltic Sea III b , c , d (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 853 67 EEC total 920 Atlantic salmon West Greenland NAFO 1 (west of 44 °00 ' W, within 40 miles of baselines ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 1 190 (') EEC total 1 190 0 ) Reserved exclusively for Greenland inshore fishermen .